         Case 1:19-cv-11605-WGY Document 59 Filed 03/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

               Plaintiff,

v.
                                                          Civil Action No. 19-cv-11605-WGY
WELLINGTON MANAGEMENT COMPANY
LLP and CHARLES ARGYLE,

               Defendants.


                     DEFENDANTS’ MOTION FOR LEAVE TO
                AMEND THEIR ANSWER TO PLAINTIFF’S COMPLAINT

       Pursuant to Fed. R. Civ. P. 15(a), Defendants Wellington Management Company LLP

and Charles Argyle (“Defendants”) hereby move to amend their Answer to Plaintiff’s Complaint

(“Answer”). Specifically, Defendants seek leave to amend their Answer for the limited purpose

of adding the following two Affirmative Defenses:          (1) workers compensation exclusivity

pursuant to the Massachusetts Workers’ Compensation Act, G. L. c. 152, § 1(7A); and (2) the

after-acquired evidence doctrine. Plaintiff will not suffer any prejudice as a result of the addition

of these two Affirmative Defenses. In further support of this motion, Defendants rely on their

contemporaneously-filed memorandum of law.
        Case 1:19-cv-11605-WGY Document 59 Filed 03/02/21 Page 2 of 3




                                   Respectfully Submitted,

                                   WELLINGTON MANAGEMENT               COMPANY
                                   LLP and CHARLES ARGYLE,

                                   By their attorneys,

                                   /s/Stephen T. Paterniti
                                   Stephen T. Paterniti, BBO# 564860
                                   JACKSON LEWIS P.C.
                                   75 Park Plaza, 4th Floor
                                   Boston, Massachusetts 02116
                                   TELE: (617) 367-0025
                                   FACSIMILE: (617) 367-2155

                                   Beverly Garofalo
                                   Admitted Pro Hac Vice
                                   JACKSON LEWIS P.C.
                                   90 State House Square
                                   Hartford, Connecticut 06109
                                   TELE: (860) 331-1535
                                   FACSIMILE: (860) 247-1330
Dated: March 2, 2021




                                      2
           Case 1:19-cv-11605-WGY Document 59 Filed 03/02/21 Page 3 of 3




      LOCAL RULE 7.1(A)(2) CERTIFICATION AND CERTIFICATE OF SERVICE

        I hereby certify that Defendants’ counsel attempted to confer in good faith with
Plaintiff’s counsel on the issues set forth in the foregoing motion prior to bringing this motion
and Plaintiff’s counsel did not assent to relief requested.

        I further certify that on this 2nd day of March 2021, this document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.


                                             /s/ Stephen T. Paterniti
                                             Jackson Lewis P.C.


4842-0519-2158, v. 1




                                                3
